DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending and presented for examination on the merits.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/411,587, filed on 01/20/2017.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/411,587, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 4 recites that the first and second paste-formed mixtures are produced by heating a solid material at a normal temperature.  The prior-filed application does not support these limitations.  At para. [0060] of the prior-filed application as originally filed, the specification discloses adopting a configuration in which a material in the form of a solid at normal temperature is converted into a liquid by heating and ejecting or the like.  In other words, the specification is stating that a solid is made into a liquid by heating.  This is not equivalent to stating a paste is produced from a solid by heating the solid material at a normal temperature, as claimed.  Thus, claim 4 is not supported by the prior-filed application.  Accordingly, claim 4 has an effective filing date as of the date it was actually filed, i.e., 09/14/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, the limitation reciting that the first and second paste-formed mixtures are produced by heating a solid material at a normal temperature is not supported by the specification as originally filed.  Specifically, para. [0060] of the prior-filed application as originally filed, the specification discloses adopting a configuration in which a material in the form of a solid at normal temperature is converted into a liquid by heating and ejecting or the like.  In other words, solid is made into a liquid by heating.  This is not equivalent to stating that a paste is produced from a solid by heating the solid material at a normal temperature, as claimed.  Thus, claim 4 is not supported by the original disclosure and constitutes new matter to the application.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite because it is ambiguous.  The preamble recites that the method is directed to producing a three-dimensional shaped article by stacking layers.  The body of the claim recites a step of depositing a second paste-formed mixture comprising metal particles on a first paste-formed mixture comprising ceramic particles and a step of sintering at a temperature above the sintering temperature of the metal particles but below a sintering temperature of the ceramic particles.  It is unclear, however, whether the ceramic paste remains part of the shaped article, as the claim does neither specifies the final material of the shaped article (metal, ceramic, both metal and ceramic?) nor recites a step of separating the shaped article from any supports.  Thus, the scope of the claim cannot be determined.
Regarding claims 2-13, the claims remain rejected, as they require all the features of claim1.
Further regarding claim 2, there is insufficient antecedent basis for the limitation “the ceramic plate” in the claim.
Further regarding claim 4, the term “normal” in the phrase “at normal temperature” is a relative term which renders the claim indefinite.  The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Further regarding claim 5, there is insufficient antecedent basis for the limitation “the sintering process” in the claim.  Claim 1 recites a “sintering step” but does not refer to the sintering as a “sintering process.”
Further regarding claim 9, there is insufficient antecedent basis for the limitation “the separation step” in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209929 (A1) to Ishida et al. (“Ishida”) in view of US 2017/0207001 (A1) to Vella et al. (“Vella”).
Regarding claim 4, Ishida teaches a method of making a three-dimensional article by stacking layers.  Title; abstract.  The method includes the following steps: (a) supplying first layer (S1) of support layer (300) onto sample plate (121) (stage); (b) depositing a second layer (S2) of constituent layer material (310) in one or more layers onto the first layer; and (c) sintering.  FIGS. 7A-7F; para. [0082]-[0089].
The support layer material may contain various ceramics in the form of a paste.  Para. [0049]-[0051].  The constituent layer material may contain metal particles and provided in the form of a paste.  Para. [0049]-[0051], [0084].  The sintering step is performed such that the metal particles are sintered but the ceramic is left unsintered.  Para. [0087].   
Ishida does not teach producing the paste by heating a solid material at normal temperature.  Vella, directed to a conductive polymer composite for used in an additive manufacturing process, teaches that pastes can be provided at room temperature or heated in order to flow like a paste.  Para. [0002], [0003], [0011], [0036].  It would have been obvious to one of ordinary skill in the art to have heated solid particles and binder at an elevated temperature (normal temperature) to produce a paste because the higher temperature would produce a more malleable and flowable paste, thereby improving its ability to deposited more easily onto a surface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,814,389 (B2).
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims describe or meet each limitation recited in the instant claims.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,814,389 (B2) in view of US 2015/0037498 (A1) to Bruck et al. (“Bruck”).
Patented claims 1-8 recite the limitations of instant claim 2 except for a ceramic plate placed above the stage.
Bruck, directed to the fabrication and repair of superalloy components by cladding, discloses that a protective layer over a surface can function as a support structure, barrier, or protective agent.  Paragraphs [0002], [0019], [0024].  An example protective material is titanium oxide (ceramic).  Paragraph [0041]; claim 5.  It would have been obvious to one of ordinary skill in the art to have coated stage with a ceramic, such as titania, to protect it from chemical or mechanical attack.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,814,389 (B2) in view of WO 2016/079192 (A1) or US 2017/0334140 (A1) to Andersson et al. (“Andersson”).
Patented claims 1-8 recite the limitations of instant claim 3 except they are silent as to the form of the paste supplied.
Andersson, directed to a method and apparatus for producing a series of objects, teaches building objects and supports from metal and/or ceramic along with binder.  Para. [0045]-[0047].  These materials can also be provided via extrusion (continuous body).  Para. [0088].  It would have been obvious to one of ordinary skill in the art to have provided the pastes in a continuous body because it permits each shaped object .

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,814,389 (B2) in view of Vella.
Patented claims 1-8 recite the limitations of instant claim 4 except they are silent as to how the paste is produced.
Vella, directed to a conductive polymer composite for used in an additive manufacturing process, teaches that pastes can be provided at room temperature or heated in order to flow like a paste.  Para. [0002], [0003], [0011], [0036].  It would have been obvious to one of ordinary skill in the art to have heated solid particles and binder at an elevated temperature (normal temperature) to produce a paste because the higher temperature would produce a more malleable and flowable paste, thereby improving its ability to deposited more easily onto a surface.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,814,389 (B2) in view of US 2018/0001381 (A1) or WO 2016/113213 (A1) to Kimbald et al. (“Kimblad”).
All citations to Kimblad in this Office action will refer to the U.S. pre-grant publication unless otherwise noted.
Patented claims 1-8 recite the limitations of instant claim 5 except they are silent as to the use of a heating chamber to carry out the sintering step.
Kimblad, directed to a method of sintering a green body and a method of building a green support body, teaches conducting sintering in a thermal treatment chamber (heating chamber).  Para. [0053].  It would have been obvious to one of ordinary skill in the art to have conducted the sintering step in a chamber because a chamber would permit control of factors over the surrounding environment, such as temperature, pressured, and the amount of contaminants in the local atmosphere.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 21, 2022